DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 86-87, 92 and 94 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20040070308 to Novack.

In regards to claims 86-87, 92 and 94, Novack discloses and shows in Figure 1, a MEMS scanning device (par. 5-6, 13), comprising: 
a movable MEMS mirror (1000) configured to pivot about at least one axis (1400, 1500) (par. 13, 24); 
at least one actuator (100, 200) configured to cause pivoting of the movable MEMS mirror about the at least one axis in a first direction (par. 13, 24, 26-27); 
at least one spring (130, 230) configured to cause pivoting of the movable MEMS mirror about the at least one axis in a second direction different from the first direction (par. 24-25); and, 
wherein the at least one actuator includes: 
a first actuating arm (120) (par. 13, 24-27); 
a second actuating arm (220) (par. 13, 24-27); and 
a gap between the first actuating arm and the second actuating arm (Figure 1), 
wherein the first actuating arm and the second actuating arm lie adjacent each other, at least partially separated from each other by the gap, and are configured to be actuated simultaneously to thereby enable exertion of a combined mechanical force on the movable MEMS mirror to pivot the movable MEMS mirror about the at least one axis (par. 13, 24-27);  
[Claim 87] wherein the at least one actuator includes a first actuator and a second actuator, the first actuator including the first actuating arm and the second actuating arm and the second actuator including a third actuating arm and a fourth actuating arm, and wherein the at least one axis includes a first axis and a second axis, the first actuating arm and the second actuating arm being configured to simultaneously act to pivot the movable MEMS mirror about the first axis and the third actuating arm and the fourth actuating arm being configured to simultaneously act to pivot the MEMS mirror about the second axis (Figure 1) (par. 13, 24-27);
[Claim 92] wherein a connector connecting at least one of the first actuating arm and the second actuating arm to the movable MEMS mirror, the connector having an L shape (Figure 1);
[Claim 94] wherein the first actuating arm is connected to the MEMS mirror via a first connector (130) and the second actuating arm is connected to the MEMS mirror via a second connector (230) (Figure 1) (par. 13, 24). [Claim 97] wherein the gap includes a slit (Figure 1).  
   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 88-91, 93, 95-96 and 98-99 are rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle.

In regards to claims 88-91, 93, 95-96 and 98-99, LaChapelle differs from the limitations in that it is silent to the MEMS scanning device: [Claim 88] wherein the first actuating arm and the second actuating arm are of different lengths; [Claim 89] wherein the first actuating arm and the second actuating arm are of different widths; [Claim 90] wherein the first actuating arm is shaped differently than the second actuating arm; [Claim 91] wherein the first actuating arm and the second actuating arm are connected to the MEMS mirror by a single connector; [Claim 93] wherein a connector connecting at least one of the first actuating arm and the second actuating arm to the movable MEMS mirror, the connector having an S shape; [Claim 95] wherein the first actuating arm and the second actuating arm are connected to each other by a connecting arm, and the connecting arm is connected to the MEMS mirror via a connector; [Claim 96] wherein each of the first actuating arm and the second actuating arm includes an outer side and an opposing inner side closer to the movable MEMS mirror than the outer side, wherein a first connector is connected to the opposing inner side of the first actuating arm and a second connector is connected to the outer side of the second actuating arm; [Claim 98] wherein a width of the slit is less than 5% of an average width of the first actuating arm; [Claim 99] wherein the gap is filled with stationary non-reflective material. 
	However, it has been held that a mere change in size or design choice of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify LaChapelle to include the actuator sizes and shapes discussed above for the advantage of providing a compact scanning device with a desired shape and size, with a reasonable expectation of success. 

Claim(s) 100-104 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2018/0306926 to LaChapelle et al, in view of Novack.

In regards to claims 100, LaChapelle discloses and shows in Figures 1-2 and 8, a LIDAR system, comprising: 
a light source (110) configured to project light for illuminating an object in an environment external to the LIDAR system (par. 38, 62-63); 
a scanning unit (120) configured to deflect light from the light source in order to scan at least part of the environment, the scanning unit including (par. 38, 68-71, 81-89): 
a movable MEMS mirror configured to pivot about at least one axis (par. 81-82); at least one actuator configured to cause pivoting of the movable MEMS mirror about the at least one axis in a first direction (par. 81-82); and at least one spring configured to cause pivoting of the movable MEMS mirror about the at least one axis in a second direction different from the first direction (par. 81-82);
at least one sensor (140) configured to detect reflections of the projected light (par. 38, 73-74); and 
at least one processor (150) configured to: issue an instruction to the at least one actuator causing the actuator to deflect from an initial position (par. 38, 75-76); and 
determine a distance between the vehicle and the object based on signals received from the at least one sensor (par. 4-8, 39, 76).  

LaChapelle differs from the limitations in that it is silent to the system wherein the at least one actuator includes: a first actuating arm; 6Application No. 16/767,391 Attorney Docket No. 14341.0034-00000a second actuating arm; and a gap between the first actuating arm and the second actuating arm.
However, Novack discloses and shows in Figure 1, a MEMS scanning device (par. 5-6, 13), comprising: a movable MEMS mirror (1000) configured to pivot about at least one axis (1400, 1500) (par. 13, 24); at least one actuator (100, 200) configured to cause pivoting of the movable MEMS mirror about the at least one axis in a first direction (par. 13, 24, 26-27); wherein the at least one actuator includes: a first actuating arm (120) (par. 13, 24-27); a second actuating arm (220) (par. 13, 24-27); and a gap between the first actuating arm and the second actuating arm (Figure 1), wherein the first actuating arm and the second actuating arm lie adjacent each other, at least partially separated from each other by the gap (par. 13, 24-27).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify LaChapelle to include the actuator discussed above for the advantage of providing a compact scanning device to generate a desired LIDAR scanning pattern, with a reasonable expectation of success. 

In regards to claims 101-104, LaChapelle discloses a LIDAR system that includes a controller (150), which provides instructions to the light source, the scanner and the receiver, in order to scan and image a desired field of view (par. 75-76).
LaChapelle differs from the limitations in that it does not explicitly disclose [claim 101] wherein the at least one processor is configured to issue a single instruction to actuate both the first actuating arm and the second actuating arm; [claim 102] wherein the instruction is a first instruction and the at least one processor is configured to: issue the first instruction to the first actuating arm; and issue a second instruction to the second actuating arm; [claim 103] wherein the at least one processor is configured to issue the first instruction and the second instruction simultaneously; [claim 104] wherein the at least one processor is configured to issue the second instruction after the first instruction.
However, one of ordinary skill would recognize the order of operations issued to the actuator arms as being an obvious design choice, for obtaining a desired LIDAR scanning pattern. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify LaChapelle to include the processor commands discussed above for the advantage of generating a desired LIDAR scanning pattern, with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886